DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 3-4, 6-14, 16-21, 26, 31-32, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2010/0043906, hereinafter “Jackson”) in view of AFLAS® Brochure (hereinafter “AFLAS®”).
In regard to claim 1, Jackson discloses a polymeric composition for insulating fluid and/or gas transport conduits, such as off-shore oil and gas pipelines [abstract]. The outer surface of the conduit is provided with at least one layer of solid or foam insulation [abstract]. The conduit is a continuous steel pipe made up of one or more pipe sections, wherein the steel pipe has an outer surface and an inner surface [0020]. The high temperature resistant thermoplastic has a Vicat softening point in the range from 130-2000C and a thermal conductivity of from 0.15-0.20 W/mK [0029]. The long term temperature withstand capability is greater than 1300C [0024]. The thermal insulation composition comprises a blend comprising elastomers [abstract].
Jackson discloses that insulated pipeline comprises one or more sections of the steel pipe in which the insulating and protective coating includes a three-layer corrosion protection system [0064 and Fig. 10]. An annular connection surface 11 is located at said end of the steel pipe [0076 and Fig. 10].   The pipe section comprises a corrosion protection coating directly applied to the outer surface of the steel pipe and bonded thereto, underlying the first thermal insulation layer [0064, 0068, and Fig. 10]. The first thermal insulation layer and the corrosion protection 7 to be the mainline coating [0071]. Jackson discloses that the high temperature resistant insulation is selected from partially crosslinked thermoplastic elastomers, also known as thermoplastic vulcanizates dynamically vulcanized elastomers [abstract]. Jackson discloses that the outer surface of the conduit is provided with at least one layer of solid or foam insulation [abstract].
Jackson is silent with regards to the first insulation layer blend comprising a fluoropolymer that is a crosslinked, thermoset fluoroelastomer composition. 
	AFLAS® discloses AFLAS® 100, AFLAS® 150, AFLAS® 300, and AFLAS® 200 which are fluoroelastomers that are vulcanized by organic peroxides (pg. 1 and pg. 5). The fluoroelastomers can be used in piping for insulating jacketing and in a range of applications including ocean development (pg. 20).
	Jackson and AFLAS® both disclose the use of a vulcanized elastomer to be used as an insulating material in a conduit. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize one of the AFLAS® vulcanized fluoroelastomers as the vulcanized elastomer in the insulating layer of Jackson motivated by the expectation of forming a thermal insulation layer that can survive harsh conditions, provide outstanding chemical resistance, and has high temperatures and high electrical resistivity (AFLAS® pg. 1). 
In regards to claim 3, Jackson discloses that the outer surface of the conduit is provided with at least one layer of solid or foam insulation [abstract].
	In regards to claim 4, Jackson discloses that the high temperature resistant thermoplastic has a Vicat softening point in the range from 130-2000C and a thermal conductivity of from 0.15-0.20 W/mK [0029].

	In regard to claims 7-9, modified Jackson discloses that the fluoroelastomer is crosslinked using a chemical crosslinking agent (AFLAS® pg. 5).
	In regard to claim 10, modified Jackson discloses that the chemical crosslinking agent is a peroxy compound selected from monoperozides, peroxy esters, diperoxides, and combinations thereof (AFLAS® pg. 5). 
	In regard to claim 11, modified Jackson discloses that the composition further comprises a crosslinking auxiliary agent selected from the group comprising allyl compounds, organic amines, and methacrylates (AFLAS® pg. 5). 
In regards to claims 12-14, Jackson discloses that interlayer adhesion is used in the pipe system [0064 and 0088]. The adhesive is a styrene-maleic anhydride copolymer adhesive [0142]. The layers can be bonded using plasma or corona treatment [0088].
	In regards to claim 16, Jackson discloses that the corrosion protection coating comprises epoxy phenolic [0078].
	In regards to claim 17, Jackson discloses an outer protective topcoat that forms the outer surface of the insulated transport conduit and comprises a solid polymeric material [0071 and figs. 1-5]. 
	In regards to claim 18, Jackson discloses that insulated pipelines may include two thermal insulation layers which may be foamed [0075]. 
	In regards to claim 19, Jackson discloses that the second thermal insulation layer comprises a polymeric material selected from crosslinked or partially crosslinked elastomers 
	In regards to claim 20, Jackson discloses that the second thermal insulation layer comprises a polymeric material selected from polystyrene, polypropylene homopolymer or copolymers, and blends thereof [0115].
	In regards to claim 21, Jackson discloses that a single layer of epoxy modified polymer network [0078] can serve as both corrosion protection coating and thermal insulation layer [0082].
In regard to claim 26, Jackson discloses a polymeric composition for insulating fluid and/or gas transport conduits, such as off-shore oil and gas pipelines [abstract]. The outer surface of the conduit is provided with at least one layer of solid or foam insulation [abstract]. The conduit is a continuous steel pipe made up of one or more pipe sections, wherein the steel pipe has an outer surface and an inner surface [0020]. The high temperature resistant thermoplastic has a Vicat softening point in the range from 130-2000C and a thermal conductivity of from 0.15-0.20 W/mK [0029]. The long term temperature withstand capability is greater than 1300C [0024]. The thermal insulation composition comprises a blend comprising elastomers [abstract].
Jackson discloses that insulated pipeline comprises one or more sections of the steel pipe in which the insulating and protective coating includes a three-layer corrosion protection system [0064 and Fig. 10]. An annular connection surface 11 is located at said end of the steel pipe [0076 and Fig. 10].   The pipe section comprises a corrosion protection coating directly applied to the outer surface of the steel pipe and bonded thereto, underlying the first thermal insulation layer [0064, 0068, and Fig. 10]. The first thermal insulation layer and the corrosion protection coating comprise a mainline coating which is cut back at a distance from the end of the steel pipe 7 to be the mainline coating [0071]. Jackson discloses that the high temperature resistant insulation is selected from partially crosslinked thermoplastic elastomers, also known as thermoplastic vulcanizates dynamically vulcanized elastomers [abstract]. Jackson discloses that the outer surface of the conduit is provided with at least one layer of solid or foam insulation [abstract].
Jackson is silent with regards to the first insulation layer blend comporising a fluoropolymer that is a crosslinked, thermoset fluoroelastomer composition. 
	AFLAS® discloses AFLAS® 100, AFLAS® 150, AFLAS® 300, and AFLAS® 200 which are fluoroelastomers that are vulcanized by organic peroxides (pg. 1 and pg. 5). The fluoroelastomers can be used in piping for insulating jacketing and in a range of applications including ocean development (pg. 20).
	Jackson and AFLAS® both disclose the use of a vulcanized elastomer to be used as an insulating material in a conduit. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize one of the AFLAS® vulcanized fluoroelastomers as the vulcanized elastomer in the insulating layer of Jackson motivated by motivated by the expectation of forming a thermal insulation layer that can survive harsh conditions, provide outstanding chemical resistance, and has high temperatures and high electrical resistivity (AFLAS® pg. 1). 
In regards to claim 31, Jackson discloses that interlayer adhesion is used in the pipe system [0064].
	In regards to claim 32, Jackson discloses that a third thermal insulation layer can be used in the insulated oil and gas pipelines [0067]. 
.

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2010/0043906, hereinafter “Jackson”) in view of AFLAS® Brochure (hereinafter “AFLAS®”) in view of Luther et al. (US 2013/0042974, hereinafter “Luther”) 
In regards to claims 23-24, modified Jackson discloses an insulated high-temperature transport conduit that comprises a polymeric composition comprising fluoroelastomer composition as previously discussed in regards to claim 1.
Modified Jackson is silent with regards to the composition comprising HNBR. 
 Luther discloses a rubber mixture of an insulation material that maintains its desired shape and position [0006]. The insulation material is based on high-temperature resistant rubber mixture that includes hydrogenated nitrile butadiene rubber (HNBR) [0023]. The thermal conductivity of the insulation material is approximately 0.1 W/(m*K) [0028]. The insulation material is used to wrap pipelines [0029].
Jackson and Luther both disclose thermally insulated polymeric compositions that are used for insulating fluid and/or gas transport conduits. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the high resistant rubber mixture that includes hydrogenated nitrile rubber in Luther for the thermal insulation composition of Jackson motivated by the expectation of forming a thermally insulation layer that has high-temperature resistance and provides long-term stability when applied to a substrate [Luther 0001 and 0014].

Claims 25, 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2010/0043906, hereinafter “Jackson”) in view of AFLAS® Brochure (hereinafter “AFLAS®”) in view of Noguchi et al. (US 6,576,311, hereinafter “Noguchi”).
In regard to claims 25, 27-28, Jackson discloses a polymeric composition for insulating fluid and/or gas transport conduits, such as off-shore oil and gas pipelines [abstract]. The outer surface of the conduit is provided with at least one layer of solid or foam insulation [abstract]. The conduit is a continuous steel pipe made up of one or more pipe sections, wherein the steel pipe has an outer surface and an inner surface [0020]. The high temperature resistant thermoplastic has a Vicat softening point in the range from 130-2000C and a thermal conductivity of from 0.15-0.20 W/mK [0029]. The long term temperature withstand capability is greater than 1300C [0024]. 
Modified Jackson is silent with regards to the copolymer having a mole ratio of tetrafluoroethylene: propylene of from 99:1 to 10:90.  
Noguchi discloses a rubber composition that is used in hoses for oil wherein one of the materials for the composition is a fluoroelastomer such as propylene tetrafluoroethylene (col. 2 lines 15-22). The fluoropolymers comprise PFA copolymer of polytetrafluoroethylene and perfluoro alkyl vinyl ether; PTFE; FEP; PVDF (col. 2 lines 15-29). The propylene-tetrafluorethylene copolymer has a mole ratio of tetrafluoroethylene:propylene of about 55:45 (Noguchi col. 3 lines 1-55). 
Jackson and Noguchi both disclose rubber compositions that are used for hoses. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the propylene tetrafluoroethylene fluoroelastomer of Noguchi as the insulation composition of modified Jackson motivated by the expectation of forming a composition that has improved heat 
In regards to claim 29, modified Jackson discloses that the propylene-tetrafluorethylene copolymer further comprises one or more copolymerized components (Noguchi col. 3 lines 1-55).
In regards to claim 30, modified Jackson discloses that the fluoroelastomer has a number average molecular weight from about 20,000 to 200,000 (Noguchi col. 2 lines 16-31).

Claims 22 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2010/0043906, hereinafter “Jackson”) in view of AFLAS® Brochure (hereinafter “AFLAS®” in further view of Suzuki et al. (US 4,606,953, hereinafter “Suzuki”).
In regards to claims 22 and 33, modified Jackson discloses an insulated high-temperature transport conduit that comprises a polymeric composition comprising a fluoropolymer composition as previously discussed in regards to claim 1.
Modified Jackson is silent with regards to the composition comprising epoxy-modified polymer network comprising an epoxy-urethane hybrid system or epoxy-olefin hybrid system having a temperature rating from about 900C to about 1400C.
Suzuki teaches coated steel pipes wherein the coatings for the epoxy modified materials can be epoxy urethane resin (col. 5 lines 24-30).
Modified Jackson and Suzuki disclose coatings for steel pipes. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the epoxy urethane hybrid system of Suzuki in the thermal insulation composition of modified Jackson motivated by the expectation of forming a composition that has improved thermal resistance. 

Claims 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US 2010/0043906, hereinafter “Jackson”) in view of AFLAS® Brochure (hereinafter “AFLAS®” in view of Luther et al. (US 2013/0042974, hereinafter “Luther”) in view of Noguchi et al. (US 6,576,311, hereinafter “Noguchi”) in further view of Suzuki et al. (US 4,606,953, hereinafter “Suzuki”).
In regard to claim 34, modified Jackson discloses an insulated high-temperature transport conduit that comprises a polymeric composition comprising fluoroelastomer composition as previously discussed in regards to claim 1.
Modified Jackson is silent with regards to the composition comprising HNBR. 
 Luther discloses a rubber mixture of an insulation material that maintains its desired shape and position [0006]. The insulation material is based on high-temperature resistant rubber mixture that includes hydrogenated nitrile butadiene rubber (HNBR) [0023]. The thermal conductivity of the insulation material is approximately 0.1 W/(m*K) [0028]. The insulation material is used to wrap pipelines [0029].
Jackson and Luther both disclose thermally insulated polymeric compositions that are used for insulating fluid and/or gas transport conduits. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the high resistant rubber mixture that includes hydrogenated nitrile rubber in Luther for the thermal insulation composition of Jackson motivated by the expectation of forming a thermally insulate polymeric composition that has high-temperature resistance and provides long-term stability when applied to a substrate [Luther 0001 and 0014].

In regards to claim 36, Jackson discloses that interlayer adhesion is used in the pipe system [0064 and 0088]. The adhesive is a styrene-maleic anhydride copolymer adhesive [0142]. The layers can be bonded using plasma or corona treatment [0088].

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
The applicant argues that Fujimoto does not provide any teaching that the peroxide-crosslinkable fluororubber is used in blends with polymer materials.
In response, the examiner has removed the Fujimoto reference from the rejection. The examiner has added the secondary reference, AFLAS® Brochure (hereinafter “AFLAS®”) which provides a vulcanized fluoroelastomer that can be used as an insulating layer in conduits. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the vulcanized fluoroelastomers of AFLAS® as the vulcanized elastomer in the insulating layer of Jackson motivated by AFLAS® vulcanized fluoroelastomers as the vulcanized elastomer in the insulating layer of Jackson motivated by the expectation of forming a thermal insulation layer that can survive harsh conditions, provide outstanding chemical resistance, and has high temperatures and high electrical resistivity (AFLAS® pg. 1).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.